Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1, lines 8-12. --a coolant-lubricated radial sliding bearing disposed between the pump impeller and [[the]] a radially outer rotor providing a radial support of the shaft; a dry-running electric motor with a radially inner stator and [[a]] the radially outer rotor is received in a motor chamber,--.Claim 3. The electrical coolant pump according to Claim 1, wherein [[the]] an axial sliding bearing is formed by a free end of the shaft and by a run-up surface on the pump housing (1), on a pump cover.
NOTE: If the applicant does not approve of the aforementioned changes, they are requested to file a 1.312 amendment to make any further amendments to the claims. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 includes several limitations that in combination with the remaining limitations are considered novel and unique. The most critical limitations in claim 1 are as follows: 
Several prior art references teach one or more of the aforementioned critical limitations A-D along with the remaining claimed structure, but fail to disclose all the critical limitations. For example, Heidelberg et al. (US 5,478,222) in Figure 1, discloses most of the claimed structure including critical limitation B -  a dry-running electric motor with a radially inner stator (12) and a radially outer rotor (14) is received in a motor chamber, the motor chamber being (denoted as 13 in Figure 1) separated from the pump chamber (separated by 22). However, Heidelberg fails to fully disclose all the remaining critical limitations (A, C and D) and modifications to add these limitations would require substantial hindsight reconstruction which would be potentially be impermissible or unnecessary. 
Another similar coolant pump is disclosed by Morris (US 4,836,147). In Figure 2, Morris discloses critical limitation C - a dry-running electric motor (electronically commutated DC motor) with a radially inner stator (80) and a radially outer rotor (78) is 
Several other prior art references that discloses one of two of the aforementioned critical limitations A-D are cited on the attached PTO-892 form. However, none of these references either individually or in combination, would satisfactorily anticipate or render obvious all the claimed limitations of the independent claim 1. Due to these reasons, claim 1 and its dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571.  The examiner can normally be reached on Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746